DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2022 has been entered.

Response to Amendment
The amendment filed 26 May 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
With respect to claim 30:	The application as originally filed does not support “the light transmitting element comprises an optically transmissive bulk either white, black, a specific color, or patterned from multiples colors material”.  In the application-as-filed, it is the opaque layer that is described as “either white, black, a specific color, or patterned from multiples colors”, not the light transmitting element.
Applicant is required to cancel the new matter in the reply to this Office Action.

Election/Restrictions
Newly submitted claim 37 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 37 was cancelled in the amendment filed 11 February 2022, and in the remarks filed 11 February 2022 applicant stated that the claim was cancelled in order to “remove Species 2 content” (election of species and amendment to claims filed 11 February 2022), and accordingly is considered to be non-elected.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 37 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that Shimizu’s reflective sheets 7 and 144 are not optically coupled to diffusion lens 6.  The examiner disagrees.  In the embodiments the examiner cited (Figs. 6 and Figs. 12), the diffusion lenses 6 and 143 are directly contacted to reflective sheets 7 and 144 with no air gap in between, meaning that they are optically coupled.  Similarly, Arai teaches an opaque layer that either a white ink printed directly onto the surface of the lens and therefore optically coupled therewith, or an aluminum reflector coated directly onto the surface of the lens and therefore optically coupled therewith.
Applicant argues that there was no rejection of claims 36-37.  The examiner respectfully points out that claims 36-37 were cancelled in applicant’s amendment filed 11 February 2022.  The reason these claims weren’t rejected is because they didn’t exist.  In the present amendment applicant attempts to un-cancel claim 37, but since applicant has gone on record saying the claim was cancelled due to being directed to a non-elected species (see election of species and amendment to claims filed 11 February 2022), new claim 37 is withdrawn from consideration as being drawn to the non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 30:	The application as originally filed does not support “the light transmitting element comprises an optically transmissive bulk either white, black, a specific color, or patterned from multiples colors material”.  In the application-as-filed, it is the opaque layer that is described as “either white, black, a specific color, or patterned from multiples colors”, not the light transmitting element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-31, 33-35, 39-40, 42, 46, 50, 55-57, 59-60, 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2015/0042891 A1).
With respect to claim 29:	Shimizu teaches “an optical composite (140) comprising; a) a light transmitting element (143) comprising a volume of light transmissive and light scattering material (paragraph 58) having the three dimensional form of a two dimensional cross sectional profile area linearly extruded in a longitudinal direction (see Fig. 13; see paragraph 106 and Fig. 6), further comprising; i. a first portion (6b+6a; see Fig. 6) further comprising a first portion output face (6b), an internal cavity within the first portion (see Fig. 6), and an input face formed by the boundary of the internal cavity (6a); ii. a second portion (flat parts extending to either side of 6b) extending from the first portion away from the longitudinal axis further comprising a second portion output face (flat parts to either side of 6b); a second portion opposing face (bottom of the second portion), and a second portion edge face (sides of the second portion); iii. an opposing face (unlabeled surface facing 7) not intersecting with either the first portion output face or the second portion output face (see Fig. 6); b) an optically opaque layer (7, 144) optically coupled with a portion of the opposing face (see Figs. 6 and 12) so as to reflect or absorb a portion of ambient light or light that is input from within the internal cavity (paragraph 107)”.
With respect to claim 30:	Shimizu teaches “wherein the light transmitting element comprises an optically transmissive bulk either white, black, a specific color, or patterned from multiples colors material (paragraph 58) with dispersed regions of optically transmissive material (paragraph 58) within the bulk material wherein refractive index of the dispersed regions is different than the refractive index of the bulk matrix material (paragraph 58; the refractive index of the diffusing material must necessarily be different from that of the PMMA otherwise it would not have the stated effect of light diffusion)”.
With respect to claim 31:	Shimizu teaches “wherein the optically opaque layer is optically coupled by use of an adhesive bond, a solvent lamination bond, ultrasonic welding, co-extrusion or other means of attachment that results in lack of air gap between the optically opaque layer and optical element opposing face (see Figs. 6, 12)”.
With respect to claim 33:	Shimizu teaches “wherein the optically opaque layer is a reflector (paragraphs 132, 144)”.
With respect to claim 34:	Shimizu teaches “wherein the reflector produces specular reflectance (paragraph 53)”.
With respect to claim 35:	Shimizu teaches “wherein the reflector produces diffuse reflectance (paragraph 52)”.
With respect to claim 39:	Shimizu teaches “wherein the output face of the first portion comprises surface features (6c, 6d) formed thereon to redirect light from the first portion to an ambient environment (paragraph 62)”.
With respect to claim 40:	Shimizu teaches “wherein the surface features are arranged in a pattern (see Fig. 6)”.
With respect to claim 42:	Shimizu teaches “wherein the surface features comprise a full or partial geometric shape of one or more of a polygon, a truncated polygon, a concave polygon, a convex polygon, a sphere, an arc (paragraph 62), a parabola, an ellipse, a paraboloid, an ellipsoid, a polyhedron, and a polyhedral frustum”.
With respect to claim 46:	Shimizu teaches “a lighting arrangement (100) comprising: a) the optical composite of claim 29 (see above); b) a light source module (141+142) comprising a light source (142) and a light source board (141) wherein the light source module is arranged to input light into the internal cavity such that light emitted from the light source enters the input face of the optical element (see Fig. 12)”.
With respect to claim 50:	Shimizu teaches “wherein the light source is recessed within an opening in the opaque layer of the optical composite (see Fig. 6)”.
With respect to claim 55:	Shimizu teaches “wherein the opaque layer is coated, laminated, or otherwise adhered to the light source board (paragraph 53)”.
With respect to claim 56:	Shimizu teaches “wherein diffuse reflection or absorption of ambient light by the optically coupled optically opaque layer lowers the peak brightness of the light transmitting element when viewed in the unlit off state from within an illuminated application space (inherent; an unlit luminaire necessarily has a lower peak brightness than when it is lit, due to not being supplied with the light from the luminaire’s lamp)”.
With respect to claim 57:	Shimizu teaches “wherein diffuse reflection or absorption of ambient light by the optically coupled optically opaque layer increases brightness uniformity of the light transmitting element when viewed in the unlit off state from within an illuminated application space (paragraph 112)”.
With respect to claim 59:	Shimizu teaches “wherein the light distribution is a direct/indirect distribution (paragraphs 107, 109)”.
With respect to claim 60:	Shimizu teaches “further comprising an electrical connector (104) mounted on the opposite surface of the printed circuit board to the LED light source (see Fig. 12)”.
With respect to claim 63:	Shimizu teaches “wherein the angular input angle is restricted to the first portion of the light transmitting element (see Fig. 6)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 43-45, are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29, 46 above, and further in view of Arai et al. (US 2009/0207586 A1).
With respect to claim 32:	Shimizu teaches “the optical arrangement of claim 29 (see above)”.
Shimizu does not specifically teach “wherein the optically opaque layer is a coating bonded to an opposing face of the optical element”.
However, Arai teaches “wherein the optically opaque layer (12b (see Fig. 12)) is a coating bonded to an opposing face (21e) of the optical element (21)”
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical arrangement of Shimizu by coating the optically opaque layer to the opposing face of the optical element in order to perform the function of scattering or reflecting the light advancing toward the opposing face (Arai paragraph 99).
With respect to claim 43:	Shimizu teaches “the optical composite of claim 29 (see above)”.
Shimizu does not specifically teach “a light scattering layer positioned at the input face of the internal cavity of the light transmitting element”.
However, Arai teaches “a light scattering layer (12a) positioned at the input face (21d) of the internal cavity of the light transmitting element (see Fig. 12)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the light scattering layer of Arai in order to perform the function of scattering or diffusing light from the LEDs (Arai paragraph 84).
With respect to claim 44:	Arai teaches “wherein the light scattering layer is optically coupled to the input face (see Fig. 12)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the light scattering layer of Arai in order to perform the function of scattering or diffusing light from the LEDs (Arai paragraph 84).
With respect to claim 45:	Arai teaches “wherein the light scattering layer is optically coupled by use of an adhesive bond, a solvent lamination bond, ultrasonic welding, co-extrusion or other means of attachment that results in lack of air gap between the optically opaque layer and optical element opposing face (see Fig. 12)”.
Note: it is unclear what the means of attachment of the light scattering layer has to do with the lack of air gap between the optically opaque layer and optical element opposing face.  At any rate Arai’s light scattering layer is attached to the light transmitting element and there is no air gap between the optically opaque layer and optical element opposing face.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the light scattering layer of Arai in order to perform the function of scattering or diffusing light from the LEDs (Arai paragraph 84).


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29 above, and further in view of Wu et al. (US 2010/0097803 A1).
With respect to claim 38:	Shimizu teaches “the optical composite of claim 29 (see above)”.
Shimizu does not specifically teach “wherein both or either the first portion output surface and second portion output surface have a matte finish”.
However, Wu teaches “wherein both or either the first portion output surface and second portion output surface have a matte finish (paragraph 29)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the matte finish of Wu in order to manipulate the light projection patterns (Wu paragraph 29).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29, 39 above, and further in view of Marfeld et al. (US 2011/0317414 A1).
With respect to claim 41:	Shimizu teaches “the optical composite of claim 39 (see above)”.
Shimizu does not specifically teach “wherein the surface features comprise a lenticular pattern formed by at least one of extruding and embossing of the first portion output surface”.
However, Marfeld teaches “wherein the surface features (8) comprise a lenticular pattern (Fig. 2a) formed by at least one of extruding and embossing of the first portion output surface (33)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the lenticular pattern of Marfeld in order to achieve particularly uniform light mixing of individual colors of the light source (Marfeld paragraph 55).

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29, 46 above, and further in view of Nada et al. (US 2006/0221592 A1).
With respect to claim 47:	Shimizu teaches “the lighting arrangement of claim 46 (see above)”.
Shimizu does not specifically teach “further comprising a supplemental reflector”.
However, Nada teaches “further comprising a supplemental reflector (120a)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the supplemental reflector of Nada in order to redirect light hitting the sides of the housing back into a productive direction (Nada paragraph 75).
With respect to claim 48:	Nada teaches “wherein the supplemental reflector is a portion of a light fixture housing (120)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu with the supplemental reflector of Nada in order to redirect light hitting the sides of the housing back into a productive direction (Nada paragraph 75).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29, 46 above, and further in view of Yokotani et al. (US 2012/0275150 A1).
With respect to claim 58:	Shimizu teaches “The lighting arrangement of claim 46 (see above)”.
Shimizu is silent about whether or not “the light distribution is a bi- lobed or batwing distribution”.
However, Yokotani teaches a lighting arrangement wherein the light distribution is a bi- lobed or batwing distribution (see Fig. 14b)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu by arranging the lighting arrangement such that the light distribution is bi-lobed or batwing as taught by Yokotani in order to provide a wide and uniform light distribution (Yokotani paragraph 7).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29, 46 above, and further in view of May (US 2017/0227204 A1).
With respect to claim 61:	Shimizu teaches “The lighting arrangement of claim 46 (see above)”.
Shimizu does not specifically teach “further comprising an electrical connector mounted on the same surface of the printed circuit board to the LED light source”.
However, May teaches a lighting arrangement further comprising an electrical connector (53) mounted on the same surface of the printed circuit board (52) to the LED light source (54)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu by placing the electrical connection on the same surface of the PCB as the LED as taught by May due to the art recognized suitability of such a connector for the purpose of supplying power the LED (May paragraph 106).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 29, 46 above, and further in view of Hu et al. (US 2006/0164833 A1).
With respect to claim 62:	Shimizu teaches “The lighting arrangement of claim 46 (see above)”.
Shimizu does not specifically teach “further comprising a housing which holds in optical alignment the optically transmitting element by partially enclosing and retaining at least one second portion of the optically transmitting element”.
However, Hu teaches “further comprising a housing (40) which holds in optical alignment the optically transmitting element (10) by partially enclosing and retaining at least one second portion (11) of the optically transmitting element (see Figs. 1, 2, 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the optical composite of Shimizu by retaining the optically transmitting element with a housing as taught by Hu in order to fix the optical transmitting element in place above the LED (Hu paragraphs 19-20).

Allowable Subject Matter
Claims 51-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 51:	The prior art of record does not teach or reasonably suggest an optical composite comprising; an optically opaque layer optically coupled with the opposing face; further comprising a light transmissive sheet positioned proximate to the opposing face of the light transmitting element along with the other limitations of the claim.
Shimizu, considered the closest prior art, teaches an optical composite having an optically opaque layer optically coupled with the opposing face.  Shimizu does not teach a light transmissive sheet position proximate to the opposing face.
Arai, another close prior art, teaches an optical composite having an optically opaque layer optically coupled with the opposing face.  Arai does not teach a light transmissive sheet position proximate to the opposing face.
It would not have been obvious to add a light transmissive sheet to the opposing face of Shimizu or Arai because in both cases the opposing face is meant to be completely covered with the opaque layer and so there would be nothing to gain from adding a light transmissive sheet at that location since no light is getting through the opaque layer at the opposing face.
Claims 52-54 inherit the subject matter from claim 51.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875